Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 4, 2019

                                       No. 04-18-00760-CV

                                        John Loan PRICE,
                                            Appellant

                                                 v.

                             MG BUILDING MATERIALS, LTD.,
                                       Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 20417CV05199
                           Honorable Karen Crouch, Judge Presiding

                                          ORDER
        Appellant’s brief was due to be filed by December 31, 2018. Neither the brief nor a
motion for extension of time was filed. On January 7, 2019, this court ordered appellant to file,
by January 22, 2019, a brief and a written response reasonably explaining: (1) his failure to
timely file a brief, and (2) why appellee is not significantly injured by appellant’s failure to
timely file a brief.

        One day after the deadline, on January 23, 2019, appellant filed a brief but did not file a
written response as required by the January 7 order. Accordingly, appellant’s late-filed brief will
not be accepted until appellant files a written response reasonably explaining: (1) his failure to
timely file a brief, and (2) why appellee is not significantly injured by appellant’s failure to
timely file a brief. If appellant fails to file a written response within ten (10) days of the date of
this order, we will dismiss the appeal. See TEX. R. APP. P. 42.3(c) (allowing involuntary
dismissal if appellant fails to comply with court order).

                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2019.

                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court